Spencer, J.
If the witness had been about to leave the country for foreign parts, I should consider this deposition correctly taken. The danger of losing the testimony would be sufficient justification for the rapidity of the proceedings. But this necessity did not exist in this case; and it ought to be an extreme necessity to deprive the opposite party of his important right of cross-examination. Here the witness resides in a neighboring state, and a commission could have been returned in a few days.
The deposition cannot be read.